OFFICE     OF THE   ATTORNEY GENERAL             OF TEXAS
                                      AUSTIN
,   GROVER   SELLERS
    A,TORNEY  GENERAL




       EoxwrableVallaor Eu&atoa, Dirwtor
       Motor Traaapor6atloa Dlvlrloa
       RailroadCom4laalonof Taxer
       Auatln,Taxaa
       Doer Slrt




        lng 88 zoLlova
                                                   Department la rrquoatrd on
                                                    Pootlon 11 of hrtlalo 911-B
                                                   ta ro nth elobjwt d notlooa,

                                     -B protl6.a       for throo   dltiarant
                                    tad barxlara,           toultr     aoomoa
                                    lsrd motor aarrlera,              ad caotraat
                                     oarrlara       oparato        mar rewlar
                                    ld motor      a8rrhra          operate me
                                  a 866 rngn8nt4 ulthia                8 68rin84
                                6 th elontraot        88rriora oparato ovar
                                  arm*.
               o86814 la ttnllmltad                                .

                        "1. Ar* aoncoa a a r r lerlatltlrna
                                                   a       to aotlea
                            Or lppiio~ti068or llther OT both or
                            tha other tuo 8188: aa of oarrlara?
Bon.   Rallaoa        Husbaton,        page 2




               r.        Airl
                            *
                            parlalira4            motor lorrlara            latlt~a~
                         to ~~tior Oc a plla~tiona   6S rltbb                      or
                         both of the otl or tuo alaas*a  ei
                         orrrl*r*?

               9.        &r     4onfnot      mrrlrra        ant it104 to nod**
                         or lppllaatloar          of lltbar      or both W the
                         otha      two alraara d           oarrl*raT
               wOanon14            a   o a k la
                                              o fg,
                                                 dtmt
                                                    lppllrrtioaoore -oh
       o fth ath r uurr Pare a no & lb etarati                                   to a o tleo ?m

               Feotlon 11 eb &Malo                  9Sb,         farnon*     Aanotatrd           Civil
3tata~a,,rrada            aa    roiiorr~
              w.5aa, Il. Upon t&e tlllag  ef arid rppllaatldm
       ror a oertlfioato or pornlt, thr Coda8ioa         ahall
       fix a tlao an4 plate for haarln(:, red tba plaoo ot
       hoarin    ahall b@ in tbo City at AaatlE,'kxaa, ualoaa
       0th. ruf le o r der 0
                           b 4 th eOo a mla r to aR o.t1 80
                                                          o ? th r
       rim86 of arid a 1 oatloa, *a4 the ttnr         ma4 plaoo
       or hurla~,             ahmlPI k     drra      by   #ail     not lo88 than           ten
       (lo)drrr,          lxolual~o        or zba ax Or~1114                     before,




       arter        of lor inoorporrtof            oitr    or     town   thro&
       whloh        au&   aarrlor      auk8       to operate.*

               la our oplaioa the laa&uaga%wno? or wMr8                                      d
*rlating    traaaportation raollitiaa                au-vln~ aurh 8rrritort      ma
*PPlib#at    reek8 to @enem   la kerl                  laou6h to lnallr8~ g8~~
                    lap*~~*ll~r$         motor lrrhras     ad loontrut      8mtrlara.*
R -ra a f
        o n0
           a ith r ularrlaaa                      t& oa o wdwlo a 84 mtlwa l4 er
%a rrlatlaa    trraaportat10a rarlfiti08 *ortin     awl t8rritaW
la or&or  to dataralnm, rlrat, the ,publia aaooaait~ ta @a
l~dltloarllrrvioa ra4 lirond, whether or aot thr addltloual
*mioo    ~~14 IM lan)urfoua to ~JIO hlghwa?a @a4 brqwoar      to
Bon.   T*‘n118ce I?ui&stofi.      DaKe 3.




tbo  tratrlla~ publlo.  The proteotlon CU t&o hl&hrry8 r6
lafat~ of the trarallqt pub110 an oOndltloa8 dlah satu
iati   the     ooaaldrrrtioa      0rlpplIeatloaafor 811 ohaaaom of
l~rtlflaataa        or ponita. Thor are 8tifieieB6 ooddoratlona
in aad or th~alrra         to Juatlt~ the Oo88facloa ln rmruala6
a lutlrlaato     or prralt. RaUroa1 Ooauiaaloa va. YoDoaal4,
90 3. w, (2l) Yli        lrJxmmll ~8. Tho8pam PI ?. (21) 937,
errlam 305 0. ?. 263, 83 L. x6, 164. dl l4Utloaal traaa-
p uta tlollr a r wlo a awh lo hadd aa o x tr r b ur da la tho hi&may8
or laorraao   the kraarda to the tratrllw          pub118 dll  atfoot
lth rxlatlog     traarpor8atlom rwUtloa           lrnla2 lu8h tordtow*.
Wo thin& thmt    for t&da roaaoa all llaaaoa ot owtiur           waarvln(
luah tonitory     aa rppllaant noka to luvo* , ahoub4 k rl~a
aotlor o r aa lpplladlon tfn a rrrtlrlwta            or pudt   to rarrr
oa an l44ltionrl          tranaportatloa      ruvioo     0r    ry     kiti.
               Trpatlnu    that   the   rarepixq       lawua        rour laqrdrl,
we era,
                                         Your8 very truly,
                                    ATTaINI!?0 EmItAL OYTXXAS


                                    4T
                                                       rama    Wokron
                                            Ye*           Aaal8taat.